Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13, 14, 18, 20, 21 and 23 are objected to because of the following informalities:  
In re claim 13 lines 3, 6 and 13, the recitations “the radial outer side”,  “the axial upper side” and “the underside” lack antecedent basis;
In re claim 14 line 6, the recitation “the outer surface” lacks antecedent basis.
In re claim 18, 20, 21 and 23 the recitation “top surface” lacks antecedent basis (four instances);
In re claim 20 line 2 and 4, the recitation “first positioning projection” lacks antecedent basis (two instances).
Request Applicant to review the claims thoroughly for any additional antecedent basis errors that Examiner may overlook. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In re claim 13, the recitation “a holder axially above the stator” renders the claim indefinite since the orientation of the stator has not been established.  For compact prosecution, the recitation is being interpreted as the stator having first and second ends and when the first end of the stator is pointing toward a ground surface, a holder is located axially above the stator second end.
Claims 14-24, each requires all the limitations of claim 13 and therefore also subjected to the same ground of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14 and 22-24 (as best understood) are rejected under 35 U.S.C. 102(a1) as being anticipated by Hitachi Automotive (JP 2017-61782 - hereinafter D1).
In re claim 13, D1 discloses all of the structural as claimed, a motor comprising: 
a rotor including a shaft (3a) that extends axially; 
a stator (not shown but located inside the motor housing 3c) that surrounds the radial outer side of the rotor and having first and second ends; 
a housing (3c) that contains the rotor and the stator; 

a substrate (figure 3 element 8) fixed to the axial upper side of the holder; and 
a connector (9) radially outward of the housing and electrically connected to the substrate; wherein the holder includes: 
a holder body (5a); and 
a holder protrusion (figure 1 show protrusion in contact with connector 9) that connects to the holder body and extends radially outward from the housing (holder is located inside cover 3f and outward from the motor housing); and 
the connector contacts the underside of the holder protrusion. 
In re claim 14, D1 teaches the connector contains conducting wires that extend axially downward from the substrate; 
the connector includes: a connector shell that extends axially; and 
a connector flange that extends radially outward from the outer surface of the connector shell; the connector flange contacts the underside of the holder protrusion (figure 3). 
In re claim 22, D1 discloses a fixing hole (figure 3 holes are formed at bottom of element 18) is defined in the holder body, and a fixing hole corresponding to the fixing hole of the holder body is provided in the substrate (figure 8b, element 48 and [para 0038]).
In re claim 23, D1 discloses the top surface of the holder is located above the top surface of the connector, and the connector and the substrate overlap each other when viewed from the axial upper side (figure 3).
	In re claim 24, D1 discloses an electric power steering device comprising the motor [para 0001].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over D1 and further in view of Sankyo Seiki (JP 8-322203 A – hereinafter D3)
D1 is discloses above but does not teach positioning recess and hole between two mating structure.
D3 teaches forming a position recess on a top surface of  the holder and forming a positioning hole in the substrate (corresponding to tracking hole 4 in FTC figures 1a-b and 2a-c) so as to provide high level of accuracy during assembly and further improve productivity.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the holder and substrate of D1 with the feature as taught by D3, for the reasons set forth above.


Allowable Subject Matter
         Claims 15-20 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  


Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/              Primary Examiner, Art Unit 3611